Title: From John Adams to Ralph Izard, 20 September 1778
From: Adams, John
To: Izard, Ralph


     
      Dear Sir
      Passi September 20. 1778
     
     You have once or twice mentioned to me, in Conversation, certain Expressions in the Treaty, relative to the Fishery, on the Banks of Newfoundland, which you apprehend, may be hereafter liable to different Constructions, and become the subject of Controversy, if not the Cause of War, but as it is very posible I may not have perfectly comprehended your Meaning, I should be much obliged to you if you would state it in Writing, together with the Historical Facts, which are fresh in your Memory for the Illustration of it.
     
     If I understood you, your apprehension arises from the Tenth Article of the Treaty “That the United States, their Citizens and Inhabitants shall never disturb the Subjects of the most Christian King, in the Enjoyment and Exercise of the right of Fishing on the Banks of Newfoundland, nor in the indefinite and exclusive Right, which belongs to them on that Part of the Coast of that Island which is designed by the Treaty of Utrecht, nor in the rights, relative to all, and each of the Isles, which belong to his most Christian Majesty, the whole comformable to the true Sense of the Treaties of Utrecht and Paris.”
     “Les Etats Unis, leurs Citoyens et habitans ne troubleront jamais les Sujets du Roi tres Chretien, dans la Jouissance et Exercise du droit de peche Sur le bancs de terre neuve, non plus que dans la Jouissance indifinie et exclusive que leur apartient Sur la partie des Cotes de cette isle designè dans le Traitè d’Utrecht, ni dans les Droits relatifs a toutes et chacun des Isles qu’apartiennent a Sa majestè tres Chretienne le tout conformement au veritable sens des Traites d’Utrecht et de Paris.”
     You mentioned to me the Names of two Places, from the one of which to the other, the French formerly claimed a right to fish, and to exclude all other Nations, and that such a Right was claimed in the Negociations of the last Peace, and you was apprehensive that such a Claim, might in future Times be revived.
     I should be very happy to receive your Sentiments fully upon this subject as it is no doubt of Importance, to Us all. I am with much Esteem and Affection, your Friend and humble sert.
    